Citation Nr: 0946078	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder, to include as secondary to 
generalized anxiety disorder (GAD).  

2.  Whether a timely substantive appeal was filed with 
respect to the October 2005 rating action that denied an 
initial rating in excess of 30 percent for GAD. 

3.  Entitlement to an initial rating in excess of 30 percent 
for GAD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946 and August 1950 to January 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO, in part, denied service 
connection for PTSD.  By that same rating action, the RO also 
reopened a claim for service connection for a heart disorder, 
to include on a secondary basis, and denied the de novo claim 
on the merits.  The Veteran timely appealed the RO's March 
2004 rating action.  To this end, a handwritten letter signed 
by the Veteran and received by the RO in December 2005, was 
accepted as a substantive appeal with respect to the 
aforementioned service connection and new and material 
issues.

This appeal also comes from an October 2005 rating action, in 
which the RO granted service connection for GAD; an initial 
30 percent disability rating was assigned, effective August 
25, 2003.  In response, in a December 2005 letter to the RO, 
the Veteran disagreed with the initial 30 percent rating 
assigned to the service-connected GAD.  The Board accepted 
the Veteran's statement as a notice of disagreement (NOD) 
with the RO's October 2005 rating action.  

In January 2009, the Board dismissed the claim of service 
connection for PTSD on request of the Veteran, and remanded 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, the new and material evidence claim for 
additional notice and the higher rating claim for GAD for 
issuance of a statement of the case (SOC) per Manlincon v. 
West, 12 Vet. App. 238 (1999).  In May 2009, a SOC was 
issued.  The Veteran was also sent a notice letter before the 
case was returned to the Board.  

A substantive appeal was not received within 60 days of the 
issuance of the May 2009 SOC.  As such, the Veteran was sent 
a letter informing him that the Board would be addressing the 
question pertaining to its jurisdictional authority to review 
the initial rating issue.  In November 2009, the Board 
received a VA Form 9 and a request for a hearing on the issue 
of the Board's jurisdiction.  As explained below, the Board 
is accepting the VA Form 9 submitted in November 2009 as a 
substantive appeal as to the initial rating issue.  As this 
represents a full grant of benefits sought (that is, the 
Board is accepting jurisdiction) a hearing is no longer 
necessary on that issue.  The Board recognizes that in the VA 
Form 9, the Veteran requested a hearing regarding the 
underlying initial rating issue as well; such is addressed in 
the remand portion of this decision.   

The Board also recognizes that the RO reopened the claim for 
service connection for a heart disorder; however, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 
percent for GAD and the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a heart 
disorder, to include as secondary to GAD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  In an October 2005 rating action, the RO granted service 
connection for GAD and assigned an initial 30 percent 
disability rating, effective August 25, 2003.

2.  The RO received the Veteran's notice of disagreement in 
December 2005 and a SOC was issued, of which the Veteran was 
notified on May 4, 2009.

3.  A substantive appeal was received in November 2009.


CONCLUSION OF LAW

The Veteran has perfected an appeal as to the issue of 
entitlement to an initial rating in excess of 30 percent for 
GAD.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given that the Board is finding that the Veteran perfected an 
appeal as to the issue of a higher initial rating for GAD, 
the Board finds that all notification and development actions 
needed to fairly adjudicate that issue have been 
accomplished.  

II. Timeliness of Appeal

An appeal of an RO decision begins with the filing of a NOD.  
See 38 U.S.C.A. § 7105 (West 2002).  After the NOD is 
received, VA must issue a SOC to the claimant if the 
disagreement expressed in the NOD is not resolved.  See 
38 U.S.C.A. § 7105(d)(1).  The claimant has 60 days from the 
date on which the SOC is mailed, or the remainder of the 
"one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later," in which to file a substantive appeal.  
See 38 C.F.R. § 20.302(b); see also 38 U.S.C.A. § 7105(d)(3).  

In this case, an October 2005 rating action granted service 
connection for GAD and assigned an initial 30 percent 
disability rating, effective August 25, 2003.  The Veteran 
filed a NOD in December 2005 and the AMC issued a SOC in May 
2009.  A letter was sent to the Veteran on May 4, 2009, along 
with a copy of the SOC.  In pertinent part, the letter 
stated:

You must file your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  

The Veteran was also sent a VCAA notification letter on May 
6, 2009; this letter included discussion of the claim for a 
higher initial rating for GAD.  This letter stated that while 
VA could make a decision on the claim after 30 days, the 
Veteran had up to one year from the date of the letter to 
submit the information and evidence necessary to support the 
claim.  

No substantive appeal was received within 60 days of the May 
4, 2009 letter.  The case was then returned to the Board by 
the AMC.  

In November 2009, the Veteran submitted a VA Form 9 regarding 
the higher initial rating claim.  In a letter received with 
the VA Form 9, the Veteran's daughter (who has held a durable 
power of attorney for the Veteran since December 2007) stated 
that the confusing language of the two letters received in 
May 2009 led to the VA Form 9 not being submitted until 
November 2009.  The Veteran's daughter pointed out that the 
May 6, 2009 letter indicated that the Veteran had one year in 
which to submit information and evidence.   

The Board has discretion to exercise jurisdiction over a 
matter even if a substantive appeal is not timely filed.  See 
Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Given the 
confusion over the two letters received by the Veteran in May 
2009 and considering that a VA Form 9 was submitted as soon 
as the actual time limits were realized, in the interest of 
fairness, the Board is accepting the November 2009 VA Form 9 
as a substantive appeal as to the issue of entitlement to an 
initial rating in excess of 30 percent for GAD.  As such, 
that issue is perfected on appeal.  


ORDER

An appeal as to the issue of entitlement to an initial rating 
in excess of 30 percent for GAD is perfected.


REMAND

Unfortunately the Board finds that further action on the 
claims remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these issues.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In January 2009, the Board remanded the Veteran's claim to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder, to include as secondary to 
GAD, so that the Veteran could be provided proper 
notification related to the claim.  After the notification 
was provided, the claim was to be readjudicated and if the 
benefit sought on appeal was not granted, a supplemental 
statement of the case was to be issued.  In this case, the 
AMC issued a letter that failed to properly notify the 
Veteran as instructed by the Board.  Moreover, the claims 
file reflects no readjudication of the claim or supplemental 
statement of the case issued after the notification letter.  
As no readjudication occurred and a supplemental statement of 
the case was not issued, the claim must again be remanded.  

Regarding notification, under the VCAA, VA has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that for claims to reopen, VCAA notice must 
include the bases for the denial in the prior decision and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial. 

As noted by the Board in January 2009, the Veteran's claim 
for service connection for a heart disorder was last finally 
denied by a February 1968 rating decision.  Hence, new and 
material evidence is needed to reopen the claim on the 
merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The notice provided to the Veteran thus far has failed to 
provide him with the definition of new and material evidence 
and to properly notify him why his claim was previously 
denied.  Most recently, in a May 2009 letter, the Veteran was 
told that his claim was previously denied because "NOT 
SERVICE CONNECTED."  This explanation is simply inadequate.  
This letter also failed to define new and material evidence.  

The definition of new and material evidence and the reason 
the Veteran's claim was previously denied are provided below 
for the Veteran's benefit; however, on remand the Veteran 
should also be provided this information in a notification 
letter.   

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decisionmakers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In February 1968, the Veteran's claim was denied because 
there was no medical evidence of a heart condition during a 
period of military service and no medical evidence linking 
the Veteran's diagnosed heart condition (coronary occlusion 
with minimal myocardial damage) to military service.  As 
such, new and material evidence would need to relate to this 
deficiency for the claim to be reopened.  Also, the Veteran 
now asserts that he may have a heart disorder secondary to 
GAD.  While this theory of entitlement has never been finally 
denied by VA, it would appear that medical evidence 
suggesting a relationship between a current heart disorder 
and GAD would also suffice for reopening the claim.  

In an August 2009 written brief presentation, the Veteran's 
representative indicated that up-to-date medical records 
could include a nexus opinion.  Thus, the notification letter 
from the Veteran should also request that he provide 
sufficient information, and if necessary, authorization to 
enable VA to obtain any additional evidence pertinent to the 
claim on appeal that is not currently of record.   

Turning to the initial rating claim, in the Veteran's 
November 2009 VA Form 9 he requested a Board hearing at a 
local VA office regarding that issue.  A Board hearing at the 
RO is scheduled by the RO.  The Board notes that the 
Veteran's daughter indicates that the Veteran winters in 
Florida.  

Accordingly, these matters are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Regarding the claim for an initial 
rating in excess of 30 percent for GAD, 
the RO should make arrangements to 
schedule the Veteran for a personal 
hearing at the Veteran's local RO in 
accordance with the usual procedures.  The 
Veteran and his representative should be 
notified of the time and place to report 
for the hearing.  

2.  The Veteran and his representative 
should be sent a letter that provides 
proper notice for his application to 
reopen the previously denied claim for 
service connection for a heart disorder, 
to include as secondary to service- 
connected GAD as described in Kent (cited 
to above) (i.e., medical evidence of a 
heart condition during military service or 
to a compensable degree within a year of 
service discharge; or medical evidence 
linking a currently diagnosed heart 
condition to military service or showing 
that it was caused or chronically 
aggravated by his service-connected GAD).  
The Veteran should also be asked to 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All records/responses received 
should be associated with the claims file. 
 If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The Veteran's entire file should then 
be reviewed and the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.    

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


